Citation Nr: 0117863	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-13 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
or on account of being housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to April 
1944.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Jackson, 
Mississippi, Regional Office of the Department of Veterans 
Affairs (VA) that denied entitlement to special monthly 
compensation based on major depression with psychotic 
features.


REMAND

The veteran has been in receipt of a 100 percent award for 
service connected major depression with psychotic features 
since October 1992.  Lay statements from his wife in early 
1992 reveal that she assisted him with his personal hygiene 
due to his general lack of motivation and awareness.  In June 
1992, he suffered a cerebrovascular accident with resultant 
weakness in both legs and the left arm.  A November 1999 
medical certificate, provided by the Meridian VA outpatient 
clinic, indicates that the veteran requires daily personal 
health care services due to his non-service connected left 
hemiparesis with neurogenic bladder.  An evaluation regarding 
his mental status was not provided.  In March 2000 it was 
indicated that the veteran was hospitalized in August 1999, 
and the diagnoses related thereto were reported.  However, it 
does not appear that records relating to this hospitalization 
have been requested.

The veteran's wife has asserted that her husband is unable to 
protect himself from the daily hazards of life due to his 
service connected psychiatric disability.  She notes that he 
is confused, unaware of the outside environment and unable to 
communicate his wants to persons other than herself.  He 
requires the assistance of a hospice aid 5 days a week.  Due 
to his condition, she has been unable to accommodate the RO's 
request for VA mental disorders examination.

Special monthly compensation is payable to individuals who 
are so helpless as a result of service-connected disability 
as to be in need of the regular aid and attendance of another 
person.  38 U.S.C.A. § 1114(r) (West 1991).  Mental 
incapacity requiring care or assistance on a regular basis to 
protect a claimant from hazards or dangers incident to 
his/her environment is but one of the factors for 
consideration.  38 C.F.R. § 3.352(a) (2000).  See Turco v. 
Brown, 9 Vet.App. 222, 224 (1996) (a claimant is not required 
to satisfy all of the enumerated personal functions listed in 
38 C.F.R. § 3.352(a)).

In pertinent part, a lesser rate of special monthly 
compensation is payable to individuals who have a single 
service connected disability rated as 100 percent and are 
permanently housebound by reason of service-connected 
disability or disabilities.  38 U.S.C. 1114(s) (West 1991).  
The requirement of "permanently housebound" is met when a 
claimant is substantially confined as a direct result of 
service connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.350(i)(2) (2000).

The Board is of the opinion that the RO should undertake 
additional development in this case.  Initially, the Board 
notes that the RO should seek to obtain daily treatment 
records of the veteran by his hospice worker(s).  The RO 
should also request from the hospice worker(s) and/or hospice 
facility a statement describing the veteran's mental status.  
Additionally, the RO should address the argument by the 
veteran's representative that an alternate means of VA 
examination should be undertaken.  On remand, the RO should 
also conduct any further development warranted under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Accordingly, this case is REMANDED for the following action:

1.  After securing any necessary release the 
RO should obtain the veteran's daily treatment 
records from his hospice worker(s) and request 
from the hospice worker(s) and/or hospice 
facility a statement describing the veteran's 
mental status.  The RO should also request the 
veteran to provide the name(s), address(es) 
and location(s) of any other providers of 
treatment whose records may be pertinent to 
his claim on appeal.  Records relating to the 
August 1999 hospitalization should also be 
requested.

2.  The RO should address the argument by the 
veteran's representative that an alternate 
means of VA examination should be undertaken.

3.  The veteran has the right to submit 
additional evidence and argument on the matter 
the Board has remanded to the RO, to include 
medical evidence and/or opinion tending to 
show that his disability from his service 
connected major depression with psychotic 
features requires aid and attendance of 
another person or renders him permanently 
housebound.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  Thereafter, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




